Citation Nr: 1623521	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  09-20 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a neurocognitive disorder, including as secondary to service-connected PTSD.  

3.  Entitlement to a total rating by reason of individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1964 to January 1967.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a rating in excess of 10 percent for PTSD.  

In September 2011, a personal hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

In a February 2012 decision, the Board denied a rating in excess of 10 percent for PTSD.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated and remanded pursuant to a June 2013 Court Order.  

The issue was remanded by the Board for further development of the evidence in February 2014 at which time the issue of TDIU was added for appellate consideration.  By rating decision dated in September 2015, the RO increased the award for the Veteran's PTSD to 50 percent, effective in April 2008, the date of the Veteran's claim of increased rating.  The September 2015 rating decision denied TDIU.  The development ordered in the February 2014 remand has been accomplished and the case has been returned for further appellate consideration.  

The issue of service connection for a neurocognitive disorder is found to be inextricably intertwined with the issue of TDIU.  Both issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.  


FINDING OF FACT

Throughout the appeal, the Veteran's PTSD has primarily been manifested by symptoms of tangential speech, depression, irritability, intrusive thoughts, sleep disturbances, nightmares, tearfulness, hopelessness, flashbacks, social avoidance, startle response, panic attacks, and hypervigilance, which are productive of no more than occupational and social impairment with reduced reliability, and productivity.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 50 percent for PTSD have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a May 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  It is noted that records utilized by the Social Security Administration (SSA) in a disability determination have been certified by SSA as being unavailable.  The Veteran was afforded VA medical examinations, most recently in July 2015.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the most recent examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

PTSD

Service connection for PTSD was granted by the RO in a March 2004 rating decision.  A 10 percent initial disability rating was awarded under the provisions of Code 9411.  In June 2005 the RO severed service connection for PTSD, but in a January 2008 decision of the Board, service connection was restored.  The Veteran requested an increased evaluation for PTSD in April 2008.  As noted, in a September 2015 rating decision, the RO increased the rating for PTSD to 50 percent, effective the date of claim for increase.  

The Veteran contends that his PTSD is more disabling than currently evaluated.  It is pointed out examinations reports have shown that he is, in fact, totally disabled by reason of this disability alone.  

A non-compensable evaluation for PTSD is warranted where the condition has been formally diagnosed, but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 10 percent rating is warranted for PTSD with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; where symptoms are controlled by continuous medication.  A 30 percent rating is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events).  A 50 percent rating is warranted for occupational and social impairment with reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Code 9411 (2015).  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

Within the fourth edition of the Diagnostic Statistical Manual of Mental Disorders (DSM-IV), Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  38 C.F.R. § 4.130 (2014) (incorporating by reference VA's adoption of the DSM-IV for rating purposes).  (DSM-IV has now been superseded by DSM-5, but the Board will consider the DSM scores assigned to the Veteran.)

An examination was conducted by VA in May 2008.  At that time, the examiner noted that the Veteran had been previously diagnosed as having PTSD and a major depressive disorder and that a board of psychiatrists had determined that the PTSD diagnosis was incorrect.  Nevertheless, service connection, which had been severed by the RO, was restored by a decision of the Board.  It was noted that the Veteran had been hospitalized at a VA facility in April 2007 for reported suicidal and homicidal ideation.  The Veteran was now treated by a psychiatrist on an outpatient basis every two to three months.  Currently, the Veteran complained of intrusive thoughts, nightmares, anxiety, anger and occasional flashbacks.  He took psychotropic medication, but stated that he was only partially compliant due to forgetfulness.  He reported that the medications "help to mellow me out, take the edge off."  He had worked as a trucker from 1968 to 2000, but was no longer employed.  Regarding his activities of daily living, he stated that he engaged in activities around his home, took care of his dogs, watched television, and read.  He was independent in all his activities of daily living, reporting that he helped with laundry and the preparation of meals.  He would run short errands, but accompanied his wife on longer grocery shopping trips.  He also reported that he did yardwork, but did not manage the household finances.  

On mental status examination in May 2008, the Veteran was alert and oriented in three spheres.  Speech tone and rate were within normal limits.  Thought processes appeared tangential.  He demonstrated a tendency to acquiesce to questions that later were found to not be accurate.  For example, he initially endorsed tactile hallucinations stating that he felt like he had bugs in his brain, but then stated that he actually meant that he sometimes felt that something was not "quite right" in his mind.  Ultimately, hallucinations in all modalities were denied.  Similarly, he initially endorsed feelings of paranoia, but further questioning indicated that he was not frankly paranoid.  No delusional content was elicited, but he had some difficulty with attention and concentration.  He was able to adequately abstract.  When asked about his mood, he said that on average he had problems with a "fast temper" and depression.  Affect appeared unrestricted with full range.  He maintained good eye contact throughout the interview.  He did note periods of time, from one week to one month per episode, when he was bothered by thoughts of wartime experiences, noting that the duration of the intrusive thoughts lasted from 15 minutes to one hour.  He sometimes cried or became sad during these periods.  His last episode was reportedly five to six months ago.  He denied current suicidal or homicidal ideation or intent.  He reported an average of three hours of sleep per night, with middle insomnia that he related to back pain.  He did not report nightmares, but stated that he had infrequent crying spells once per month.  He denied problems with appetite and was future-oriented in that he was looking forward to a family vacation.  He reported that his energy level and motivation were low.  He denied symptoms of mania or obsessive compulsive disorder (OCD).  There were no reckless or inappropriate behaviors noted.  The diagnostic impressions were dysthymia, unrelated to military service, and antisocial personality disorder.  A GAF score of 65 was assigned.  The examiner noted that, regarding a diagnosis of PTSD, he was unable to find information related to the Veteran's stressor.  It was remarked that, while the Veteran did report some PTSD symptoms of experiencing and arousal, he did not report symptoms of avoidance or numbing.  The Veteran did report some depressed mood, anergia, amotivation, and problems with concentration that appeared to be most consistent with dysthymic disorder.  In addition, even if one would assume that he met the criteria for PTSD, there had certainly been no increase in severity of symptoms since the last VA examination of record.  Moreover, the examiner opined that the psychiatric symptoms did not render him unemployable.  

An examination was conducted by VA in April 2010.  At that time, the examiner was requested to assign a GAF score for PTSD and associated conditions, if multiple psychiatric diagnoses were made.  Upon review of the past treatment records, the examiner noted that the Veteran had been diagnosed variously with PTSD, anxiety, depression, and dysthymia.  He was currently maintained on three psychotropic medications and was followed for supportive psychotherapy.  Regarding employment, the Veteran reported that he had last worked in approximately 2000 as a 'union trucker."  He stated that his job had ended because he was "injured" on the job.  Subjective complaints included guilt, rage, and anger.  He stated that he had a dislike of Asians and did not go to funerals or large gatherings.  He reported that he did not like the Fourth of July because of too much noise and felt agitated when there was too much screaming or yelling going on.  He did not provide any other specific symptoms or problems that were related to his experiences.  He stated that his symptoms were "way better" with medications.  He stated that he continued to experience nightmares and stated that it was "hard to sleep."  He stated that he was scared of "nighttime" as he had spent many nights out on ambush while in Vietnam.  Psychodiagnostic testing indicated a severe and catastrophic depression.  It was noted that his score on the scale for combat-related  PTSD was so high that it was at a level where clinicians typically considered intentional fabrication of symptoms.  

On examination in April 2010, the Veteran was casually and appropriately dressed with good hygiene and grooming.  His mood was dysphoric.  Affect was congruent with mood.  It was noted that he did not exhibit any overt manifestations of anxiety or nervousness throughout the clinical interview.  His responses to specific questions were often general and vague in nature.  He did not exhibit any impairment of thought process or communication and denied auditory and visual hallucinations.  No delusions were elicited.  Eye contact was appropriate.  There was no inappropriate behavior, homicidal or suicidal ideation, plan, or intent.  He did have a remote history of passive suicidal ideation.  He was oriented to person, place and time.  He described his memory as being "not good," but long and short term memory appeared to be grossly intact.  He did not endorse obsessive or ritualistic behavior that would interfere with routine activity.  

Rate and flow of speech were normal, with no irrelevant, illogical, or obscure speech patterns noted.  He did not report symptoms consistent with a diagnosis of panic disorder.  He described his mood as being "quick to anger."  He did not report feelings of depression, but stated that he occasionally ruminated about what "lies ahead for him."  He reported that he had previously been depressed, but related this to poor weather.  The Veteran then rated his depression subjectively as 8-9/10 on a scale from 0 to 10, stating that it went "up and down."  He denied periods of complete remission.  He endorsed some difficulty with memory, concentration, occasional tearfulness, and some hopelessness.  When queried about anxiety or nervousness, he stated that he got nervous and reported that seeing reports of the war in Iraq and Afghanistan made him more nervous.  He had no history of impaired impulse control or reckless or inappropriate behavior.  He stated that he averaged only three hours of sleep per night, but could sleep as much as 20 hours per day or longer.  

The diagnostic impression was dysthymic disorder (unrelated to military service).  A GAF score of 65 was assigned.  The examiner summarized that he could not reconcile the different opinions regarding the diagnosis of PTSD.  It was noted that the Veteran did not present with a valid stressor or a full constellation of symptoms for a PTSD diagnosis.  His reported symptoms had consistently been very general and vague in nature, and his psychodiagnostic testing appeared to be consistently overreported.  His current symptomatology was most reflective of a diagnosis of dysthymia, unrelated to military service.  The psychiatric symptoms alone did not render him unemployable and he was competent to manage his funds.  

A psychiatric examination was conducted by VA in January 2011.  At that time, the examiner questioned the propriety of the diagnosis of PTSD.  The diagnosis was dysthymia.  

In a May 2013 statement, a VA physician who has been treating the Veteran since October 2003 for PTSD indicated that the Veteran suffered from recurring nightmares related to the traumatic incidents that occurred during the Vietnam war and that these complicated his sleep, leaving him drowsy during the daytime.  He avoided most social contact as it leads to feelings of overstimulation.  He avoided reminders of the war, such as a military show on television.  He had difficulties with irritability, which was now manageable with mediations, but not eliminated.  This could flare when he was in a crowd or in high stress situations.  The symptoms represented re-experiencing, hyperarousal, and social avoidance.  The examiner concluded by stating that the social isolation and irritability prevented the Veteran from getting along well enough with others as to maintain gainful employment.  

In a July 2013 private psychological evaluation, it was noted that the Veteran had extensive physical and psychiatric symptoms.  On mental status evaluation, the Veteran was depressed and anxious and his affect was somewhat restricted.  His thoughts were both circumstantial and tangential.  It was indicated that the Veteran had been feeling chronically depressed for a long time and had lost interest in most activities.  He had no energy, a poor appetite, and difficulty falling and staying asleep without medication.  He felt worthless and hopeless, could not concentrate, and experienced suicidal thoughts on a daily basis with no intent or plan.  His level of depression was severe.  There was no evidence of hallucinations or delusions.  The Veteran complained of recurring episodes of panic attacks for months on a daily basis that were related to thoughts about the war and anxiety over thoughts of what could happen to his heart.  These included heart palpitations, hyperventilation, feeling hot and sweaty, and shaking.  The duration was for a short time to several hours.  There was no evidence of agoraphobia.  He stated that he still felt constantly irritable, but had more control of his anger at home.  He had daily intrusive thoughts, flashbacks, and nightmares about the war on a daily basis.  He was very guarded around people, had an exaggerated startle response, and problems with concentration.  The examiner concluded that the Veteran had difficulty learning and remembering both simple and complex directions, a tendency to be easily distracted and was unable to sustain his attention on simple or repetitive tasks or jobs that required mental effort.  He was very guarded around people, with a strong tendency to have an exaggerated startle response and difficulty relating to certain types of people.  On a day to day basis, he could not handle any type of stress, and was constantly bombarded with thoughts about the war and related feelings of guilt.  The diagnoses included PTSD; panic disorder without agoraphobia; major depressive disorder, single episode; and cognitive disorder, not otherwise specified (NOS).  His GAF was 40.  

VA outpatient treatment records from 2010 to December 2014 have been reviewed.  It is noted that in May 2013, the Veteran reported having less nightmares, but still had intrusive memories of the war.  His wife noted that his temper was more even keel, but he seemed more forgetful and his concentration remained poor.  He continued to worry easily and avoided crowds.  In August 2013, he stated that he continued to have nightmares and intrusive memories.  He had occasional panic attacks, but medication helped.  He stated that he thought about Vietnam daily, but tried to not let it prevent him from doing activities.  He participated in some veteran activities, and was noted to startle a few times with the thunder of a storm outside during the examination.  He had no suicidal or homicidal thoughts.  When last examined, it was noted that he often thought of Vietnam and sometimes became irritable, but was doing better than in the past.  He was involved with two veterans groups and was getting along with his wife.  On mental status examination, his affect was calm and he was alert and oriented in three spheres.  He was not psychotic or suicidal.  His thoughts were logical and goal directed.  The assessment was PTSD, chronic, moderate.  

An examination was conducted by VA in July 2015.  At that time, the diagnoses were PTSD and mild neurocognitive disorder.  The examiner opined that it was possible to differentiate the symptoms that were attributable to each diagnosis.  Symptoms such as memories of Vietnam and being upset when reminded of Vietnam, social avoidance, and hypervigilance were related to PTSD.  Symptoms such as difficulty with memory or competing tasks were related to his cognitive disorder.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  During the examination, the Veteran reported that he had been forced to retire from employment as a truck driver as a result of a bilateral shoulder injury in 2000.  The examiner noted the diagnoses made on the July 2013 private examination and noted PTSD, panic disorder without agoraphobia, major depressive disorder, single episode chronic, cognitive disorder NOS, and personality disorder NOS with avoidant and paranoid features.  The examiner stated that the difficulty with these diagnoses was that several of them were overlapping and not typically given together unless there were multiple etiologies for the symptoms.  After discussing the specifics of proper diagnoses, the examiner state that the Veteran's symptoms of anxiety, depression, social avoidance and isolation were attributable to PTSD alone.  The current evaluation did not show a diagnosis of panic disorder and the Veteran's depressive symptoms could be confounded by the high dosage of medication that caused symptoms that mimic depression.  The cognitive disorder diagnosis would concern the Veteran's immediate working and short term memory functions.  

The symptoms of PTSD were noted to be depressed mood, anxiety, chronic sleep impairment, flattened affect, difficulty in understanding complex commands, and disturbances of motivation and mood.  The examiner opined that the non-service-connected cognitive disorder was creating most of the Veteran's impairment, including difficulty with household chores, and tasks.  The Veteran's current level of PTSD symptoms caused only a mild level of symptoms and would certainly not, alone, prevent him from working or significantly interfere with his ability to work.  The Veteran's current memory impairments would make it more difficult to learn tasks associated with a new job, although he should still be able to perform well-learned tasks such as driving (which he used to do) or repetitive tasks once they were learned and practiced.  Finally, the examiner concluded that the Veteran may well have exaggerated his symptoms in the past, but was not noted to be doing so on this examination.  

Throughout the appeal, the Veteran's PTSD has primarily been manifested by symptoms of tangential speech, depression, irritability, intrusive thoughts, sleep disturbances, nightmares, tearfulness, hopelessness, flashbacks, social avoidance, startle response, panic attacks, and hypervigilance.  While the Veteran has additional difficulties with memory loss  and concentration, these are shown to be the result of a separate disorder, a cognitive disorder for which service connection has yet to be adjudicated.  On examination in 2008, it was noted that the Veteran was independently able to function in all activities of daily living.  On examination in 2010, he did not exhibit any overt manifestations of anxiety or nervousness; he was often general and vague; he did not exhibit any impairment of thought process or communication; denied auditory and visual hallucinations, as well as delusions; there was no inappropriate behavior, homicidal or suicidal ideation, plan, or intent; he was oriented to person, place and time; he had no reported obsessive or ritualistic behavior that would interfere with routine activity or symptoms consistent with a diagnosis of panic disorder.  While the private psychology report did note additional PTSD symptoms, there were no suicidal ideations; obsessional rituals, illogical speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene symptoms described; or other symptoms approximating a level of disability commensurate with a rating in excess of 50 percent.  On examination in 2015, the symptoms of PTSD were described as causing occupational and social impairment, with deficiencies in most areas, with the PTSD symptoms being characterized as mild in degree.  As such, the Board finds that the Veteran's PTSD symptoms are not productive of disability warranting a rating in excess of 50 percent during any portion of the appeal period.  The Board's decision is not inconsistent with the GAF scores of 65 assigned by examiners.  Such a score reflects no more than mile symptoms.  A score of 40 was assigned by a private psychologist in July 2013.  However, as noted by the July 2015 VA examiner, multiple additional diagnoses were made at that time and several of the diagnoses were overlapping.  Thus, the Board is unable to conclude that the GAF score of 40 is due only to impairment caused by PTSD.

The Board has also considered whether an extraschedular evaluation would have been warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD is manifested by tangential speech, depression, irritability, intrusive thoughts, sleep disturbances, nightmares, tearfulness, hopelessness, flashbacks, social avoidance, startle response, panic attacks, and hypervigilance  These symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment are explicitly part of the schedular rating criteria.  As such, all the Veteran's PTSD symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Additionally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  He has identified no such combined effects.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 50 percent for PTSD is denied.  



REMAND

Regarding the issue of TDIU, the Board notes that, while the VA examiner who rendered the opinion regarding differentiation of symptoms between the service-connected PTSD and non-service-connected neurocognitive disorder was able to accurately identify specific symptomatology for the two disorders, comments made in the medical opinion summary indicated that the cognitive disorder could be the result of medications that the Veteran has been utilizing for control of his PTSD symptoms.  As such, the Board finds that the issue of service connection for a neurocognitive disorder is inextricably intertwined with the issue of TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, the secondary service connection issue must be adjudicated prior to appellate consideration of TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo an appropriate examination to ascertain the current nature and etiology of his diagnosed neurocognitive disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that a neurocognitive disorder is proximately due to or aggravated by a service-connected disability, including medications prescribed for service-connected PTSD.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should adjudicate the issue of service connection for a neurocognitive disorder.  The Veteran should be appropriately notified of the decision and his appellate rights.  The AOJ should also readjudicate the issue of TDIU on appeal.  If this determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the TDIU claim, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC.  All issues that are properly on appeal should be returned to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


